DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al. (US 2013/0155801 A1).
Regarding claim 1, Yun teaches a sub-word line driver comprising:
a plurality of first active regions spaced apart from each other by a predetermined distance in each of a first direction and a second direction within a first region (Fig. 4, Fig. 9 or Fig. 10); and
a main wordline formed to traverse the plurality of first active regions by extending in the first direction, wherein the main wordline (Fig. 4, Fig. 9 or Fig. 10, MWLB) includes:
a first line formed to extend in the first direction (MWLB, any of the horizontal lines 250C);
a second line formed to extend in the first direction(any of the horizontal lines 250C), and configured to be spaced apart from the first line by a predetermined distance in the second direction; and 
a connection line configured to interconnect the first line and the second line in the second direction at an end portion of the first region (Fig. 4, Fig. 9 or Fig. 10, the connection line in the vertical direction that is coupled to 252C).

    PNG
    media_image1.png
    584
    797
    media_image1.png
    Greyscale

Regarding claim 2, Yun teaches the sub-wordline driver according to claim 1, wherein each of the first active regions includes: a first metal contact formed at one side of the main word line and arranged in the second direction, and configured to receive a first-group wordline selection signal or a second-group wordline selection signal; and a second metal contact formed at the other side of the main wordline and arranged in the second direction, and coupled to lines of a sub-wordline drive signal (first metal contact 256, second metal contact 250. The sub-wordline drive signals FX).
Regarding claim 3, Yun teaches the sub-wordline driver according to claim 1, wherein: active regions contiguous to each other in the second direction, from among the plurality of first active regions, are configured in a manner that a metal contact coupled to a first-group word line selection signal and a metal contact coupled to a second-group word line selection signal are separated from each other and coupled to lines of different sub-wordline drive signals (Fig. 4, Fig. 9 or Fig. 10, active regions are A1 to A4).
Regarding claim 4, Yun teaches the sub-wordline driver according to claim 1, wherein each of the plurality of first active regions is formed in a rectangular shape (Fig. 4, Fig. 9 or Fig. 10, active regions are A1 to A4).
Regarding claim 5, Yun teaches the sub-wordline driver according to claim 1, further comprising: a plurality of second active regions disposed in a second region contiguous to the first region in the first direction, and configured to allow the main word line to extend in the first direction over the second active regions (Fig. 4, Fig. 9 and Fig. 10, second active regions disposed in region 205).
Regarding claim 6, Yun teaches the sub-wordline driver according to claim 5, wherein the plurality of second active regions is formed in a letter "H" shape (Fig. 9).
Regarding claim 7, Yun teaches the sub-wordline driver according to claim 5, wherein the first line and second line of the main wordline are formed to enable a line width arranged in the second direction within the first region to be different from a line width arranged in the second direction within the second region (Fig. 9 or Fig. 10).
Regarding claim 8, Yun teaches the sub-wordline driver according to claim 5, further comprising: a plurality of selection gates disposed between the first line and the second line in the second region, and configured to receive a plurality of word line drive signals (Fig. 2).
Regarding claim 9, Yun teaches the sub-word line driver according to claim 8, wherein two selection gates contiguous to each other in the first direction are formed to face each other in a C or reverse C shape (Fig. 9 or Fig. 10).
Regarding claim 10, Yun teaches the sub-wordline driver according to claim 8, wherein the plurality of selection gates is formed in a bar shape in which two selection gates contiguous to each other in the second direction are formed to traverse the plurality of second active regions in the first direction (Fig. 5, the plurality of selection gates is formed in a bar shape in which two selection gates contiguous to each other in the second direction) .
Regarding claim 11, Yun further teaches the sub-wordline driver according to claim 8, wherein each of the plurality of second active regions includes: a third metal contact, formed at an upper or lower side of the main wordline in the second direction and coupled to a line of a back bias voltage; a fourth metal contact disposed between the main wordline and the plurality of selection gates in the second direction and coupled to a line of a sub-wordline drive signal; and a fifth metal contact disposed in each second active region between the plurality of selection gates (Fig. 9 or Fig. 10).
Regarding claim 12, Yun further teaches the sub-wordline driver according to claim 1, wherein the lines of the main word line are disposed in a stepped shape (Fig. 4, Fig. 9 or Fig. 10).
Regarding claims 13 and 14, the claims have similar limitations as claims 1-12. Therefore, they are rejected under the same grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824